Citation Nr: 1728476	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to
posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a gastrointestinal disorder, to include duodenal ulcers and gastroesophageal reflux disease (GERD), including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to June 1979, from October 1987 to December 1988 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for ulcer disease and determined that new and material evidence had not been received to reopen the claim of service connection for hypertension.  

This case was previously before the Board in December 2015 where the claim of service connection for hypertension was reopened.  The Board also recharacterized the claim for ulcers as service connection for a stomach disorder to include ulcers and GERD and remanded the issue for further development.  But, as explained below, the Board finds evidence of record to expand the claim as gastrointestinal disorder to include ulcers and GERD, as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence is against a finding that it is at least as likely as not that the Veteran's diagnosed hypertension is etiologically related to either her military service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.
38 U.S.C.A §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by letter issued in November 2013.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to her disability claims.  

The Board finds that the RO substantially complied with the Board's December 2015 remand directives and no further action in this regard is warranted. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran was afforded a VA examination in November 2014 with an addendum opinion provided in December 2014 and another examination in March 2016 with an addendum opinion provided in June 2016 for her claimed hypertension.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Historically, the Veteran's claim of service connection for hypertension was denied in an unappealed October 2005 rating decision.  In September 2008, the RO determined that new and material evidence had not been received and the Veteran's September 2007 petition to reopen the claim of service connection for hypertension was denied.  In December 2015, the Board found additional evidence received and granted the Veteran's petition to reopen the claim of service connection for hypertension.  The Veteran maintains that her hypertension is etiologically related to service or alternatively due to her service-connected PTSD.  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  Hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Board acknowledges that the Veteran's medical records confirm a current diagnosis of hypertension, but concludes that there is no competent medical evidence relating the current disorder to active service or a service-connected disability.  

As to direct service connection, there is no objective evidence of record that links the Veteran's current hypertension to her three period of active service.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension (elevated blood pressure).  In fact, blood pressure readings were normal at an enlistment examination in February 1987 and at clinical evaluation that same year for school with a normal blood pressure reading of 112/60. See May 1987 Report of Medical Examination.  In April 1991, she was qualified for separation with normal examination of the heart. See April 1991 Report of Medical Examination.  

Post-service, the earliest notation of hypertension is in April 1997, approximately six years after separation, which also precludes service connection on the basis of continuity of symptomology or on any presumptive basis.  It is not until November 1998 that medical records show a diagnosis of hypertension. See records from treating physician Dr. Kopjas.  There is no persuasive evidence of record that shows that the Veteran's hypertension was diagnosed within a year of the Veteran's discharge from service in 1991 or that symptoms of the diseases manifested to a compensable degree within a year of the Veteran's discharge from service.  Also, in the absence of credible evidence of a notation of symptoms in service or within a year of service, there can be no credible evidence of continuity of symptomatology in the years after service.  As such, service connection for hypertension on a presumptive basis is not applicable.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016).  

As the determinative issue involves the etiological connection between a current disability to active service, or the result of a service-connected disability, competent medical evidence is required.

In November 2014, the Veteran was afforded a VA examination.  The Veteran reported she was diagnosed with hypertension in 1998 and 1999 and stated that she has a history of elevated blood pressure during her anxiety attacks or PTSD.  She indicated taking continuous medication for her hypertension.  After three readings, her average blood pressure reading was 129/78.  

In December 2014, an addendum opinion was provided by VA staff physician addressing secondary service connection.  Following a review of the Veteran's claims file and consideration of available medical record, the physician concluded that "there is no substantive body of current medical literature indicating a causal relationship or association between the development of hypertension and PTSD nor the aggravation of this condition from PTSD."  The physician commented that the November 2014 examination was negative for evidence of active or uncontrolled disease process of hypertension, indicating that the Veteran's average blood pressure showed stable on medication, and no evidence of uncontrolled or aggravated hypertension disease.   

In March 2016, the Veteran was afforded another examination.  She reported that she had headaches the entire time of deployment and that her blood pressure fluctuates when having stress or nightmares.  She reported she was diagnosed in March 1991 and began first taking medication in 1992.  However, as explained above, contemporaneous medical records do not show a diagnosis of hypertension or treatment until 1997.  After a physical evaluation of the Veteran, the examiner found that a nexus was not established. See March 2016 Hypertension Diseases Disability Benefits Questionnaire (DBQ) from Logistics Heath Incorporated (LHI).   

In June 2016, an addendum opinion was provided.  Following a review of the Veteran's claims file and in consideration of available medical record, the physician concluded that the Veteran's current hypertension was not related to service.  In her rationale, the physician explained the diagnosis of "essential hypertension" has been "stable without evidence of any permanent aggravation" and thus, no nexus has been associated with any period of service.  The physician also identified and addressed the numerous reports and studies submitted by the Veteran.  After a thorough and careful review of each article, the physician described deficiencies in the submissions.  For instance, she found that a "common theme of the studies reported was the primarily anecdotal reports of PTSD and a variety of symptoms, very small numbers of patients in the groups, heavy dependence on self-reporting of medical conditions and listing 'symptoms' as the same as confirmed diagnosis."  Citing to a full review of reliable peer reviewed, evidence based research and her clinical knowledge and expertise, the physician concluded that a confirmed relationship has not been identified between hypertension and PTSD either by causation or permanent aggravation.  Lastly, she found that records clearly demonstrate onset of hypertension after service and that it has been stable, well controlled without evidence of any aggravation or after PTSD was diagnosed. See June 2016 Addendum from LHI.   

After weighing all the evidence, the Board finds the June 2016 addendum opinion constitutes the most probative evidence of record.  The physician provided a reasoned analysis of the case to support the conclusion that there is no reliable evidence linking the Veteran's current hypertension to service.  Similarly, the Board assigns significant probative value to the 2016 opinion to address whether the Veteran's hypertension is proximately due to or made chronically worse by her PTSD.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Considering medical expertise and current medical literature, the well-grounded opinion supports the conclusion that the Veteran's "essential hypertension" is not proximately due to or the result of the service-connected PTSD.  Additionally, the Board appreciates the physician's thorough discussion acknowledging the Veteran's multiple article submissions.  The physician clearly explained why the Veteran's "anecdotal reports" are not afforded the same probative value as peer reviewed journals which find no causal relationship between hypertension and PTSD.  The Board further observes that the 2016 medical opinion stands uncontradicted by any other evidence found in the record and is probative in determining whether the Veteran has substantiated her claim for service connection.

The Board has also considered the Veteran's assertions that her hypertension is related to service or her service-connected PTSD.  While the Veteran is competent to report symptoms of hypertension observable to a layperson, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of her claimed condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether her hypertension had onset in service or is otherwise related to a service-connected disability, as this requires medical expertise.  Consequently, the Veteran's lay assertions do not constitute competent medical evidence upon which to grant the claims for service connection in this case. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the record contains no evidence of treatment or diagnosis of hypertension in service, the medical evidence does not document hypertension treatment for the year following her separation from service, and as such, the Veteran is not entitled to presumptive service connection for hypertension.  The record does not show that a diagnosis of hypertension within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.  Finally, the June 2016 examiner opined that the Veteran's hypertension was less likely than not related to her active service or proximately due to service-connected PTSD.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of hypertension.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension, to include as secondary to service connected PTSD, is denied.


REMAND

Upon review of the evidence, including the March 2016 medical opinion, the Board finds that remand is necessary before the Board can adjudicate the Veteran's claim of service connection for a stomach disorder.  Specifically, the Board finds remand is needed to secure an adequate supplemental opinion. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Pursuant to the Board's December 2015 remand, the Veteran was afforded a VA examination in March 2016 for her stomach condition.  The examiner opined, "there is no confirmed diagnosis of stomach condition, therefore stomach condition cannot be connected secondary to PTSD. A nexus is not established. No additional information provided to support claim since last exam."  See March 2016 Stomach and Duodenal Conditions DBQ from LHI.  Although responsive to the opinion requested of "any diagnosed stomach condition", the Board finds the examiner's opinion inadequate for adjudication purposes as it fails to include the gastrointestinal (GI) symptoms of record.

Review of the Veteran's private and VA treatment records show symptoms related to duodenal ulcers and GI symptoms.  For instance, as early as January 2004 the Veteran was diagnosed with having focal ulcers involving duodenal bulb. See St. Elizabeth Hospital records.  The Veteran filed her claim for service connection of ulcer disease in September 2007.  At an August 2008 VA examination, the Veteran reported that medication helps control symptoms of ulcers. See August 2008 Chronic Fatigue Syndrome examination.  In November 2014, the Veteran was provided a VA examination for her stomach and duodenal condition which confirmed a diagnosis of "gastric antrum, erosion; focal mild chronic inflammation."  She reported use of medication for GERD and GI symptoms. See November 2014 Stomach and Duodenal Conditions Diseases DBQ.  That same day, she was also provided a VA examination for esophageal conditions including GERD.  The diagnostic assessment was GERD. See November 2014 Esophageal Conditions DBQ.  Although a diagnosis of GERD was made, no etiological opinion regarding GERD was provided.  As such, a supplemental opinion is requested on remand.       

Based on the above, the Board finds sufficient evidence of record which involves both the stomach and intestines to expand and re-characterize the current issue of stomach disorder to gastrointestinal disorders to include ulcers and GERD.  Therefore, remand is required to reflect the expanded issue and to obtain an etiological opinion regarding GERD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the examiner who conducted the March 2016 examination or another appropriate medical professional if the examiner is unavailable.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and her representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

After reviewing the claims file, the examiner should identify any currently diagnosed gastrointestinal disorder to include ulcers and GERD.  

Thereafter, for any diagnosed gastrointestinal disability, the examiner should provide the following addendum opinion: 

a) If the Veteran's gastrointestinal disorder to include ulcers and GERD is due to a diagnosed disorder, is it at least as likely as not that the identified disability had its onset in or is otherwise related to her service? 

b) The examiner is also asked to specifically address whether the Veteran's gastrointestinal disorder to include ulcers and GERD is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD.

c)  The examiner is also asked to specifically address whether the Veteran's gastrointestinal disorder to include ulcers and GERD is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected PTSD.

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for all opinions expressed.

2.  Review the reports of the VA examinations conducted to ensure that they are in full compliance with the remand instructions. If not, take appropriate corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


